Title: From Alexander Hamilton to James McHenry, 22 May 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York May 22. 1799
          
          I have received a letter from Col Smith of which the inclosed is an extract. As the mention of Capt Fowler to you was in conformity with his opinion, after a particular consultation, I was rather surprized at the turn of his letter. I however sent his recommendation, though I imagine it is likely to come too late. And in justice to Capt Fonda, I ought to add that he was Adjutant of a batalion of light Infantry under my command, at the siege of York Town, & that I consider him as a respectable officer.
          Capt McClellan of the first Regiment of Artillery is directed to undertake the recruiting of a company within the Counties of Albany Saratoga & Rensselaer in this State as soon as he shall have received the requisite supply of money Cloathing and camp utensils. I request that it may be without delay forwarded to this City—
          With great respect I have the honor to be Sir Yr Obed Ser
          The Secy of War
        